DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13, directed to Species B, non-elected without traverse; and claim 18, directed to Species D, non-elected without traverse. Accordingly, claims 13 and 18 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wilfred Patrick on 05 February 2021.

The application has been amended as follows: 
In the Claims (as filed 01 September 2020): 
In Claim 1 / ll. 8-9: “about a rotation axis between” now reads “about a rotation axis at a junction between”
In Claim 21 / ll. 7: “to the implant,” now reads “to the implant, the guide having substantially the same footprint as the implant,” 

Claims 13 and 18 are cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a method of using a surgical system comprising the steps of attaching, manipulating, and pivoting as claimed in newly examiner’s-amended claims 1, 3-5, 7, 8, 14-17, 19, and 21. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. US 10,022,245 to Frasier et al. discloses a method comprising coupling an inserter 409 to a guide 411 (FIG. 10C), placing a projection 405 of the guide in a recess of an implant, and manipulating and pivoting the inserter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775